                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI

 STACY ARNOLD,
                           Plaintiff,
 v.                                                       Case No. 5:19-CV-06137-BP
 CITY OF ST. JOSEPH, ST. JOSEPH
 PUBLIC LIBRARY and OFFICER
 REBECCA HAILEY,
                         Defendants.


  DEFENDANTS’ MOTION FOR COSTS IN THE NATURE ATTORNEY’S FEES AS
          PREVAILING PARTY UNDER 42 U.S.C. SECTION 1988

       COME NOW Defendants, City of St. Joseph (“the City”) and Officer Rebecca Hailey

(“Officer Hailey”), by and through undersigned counsel, pursuant to F.R.C.P. 54(d)(2), as

prevailing parties in the above-captioned case, and hereby submit their Motion for Attorney’s fees.

Defendants’ itemized Bill of Costs, filed contemporaneously herewith, and the fair estimate of fees

incurred prior to the filing of this motion, is attached hereto as Exhibit 1. Defendants request that

their attorney’s fees be taxed as costs against Plaintiff pursuant to 42 U.S.C. § 1988 and Fed. R.

Civ. P 54(d) in the amount of $38,112.70.

                                                     Respectfully submitted,

                                                     BATY OTTO CORONADO PC

                                                     /s/ Christopher L. Heigele
                                                     Steven F. Coronado           MBN 36392
                                                     Christopher L. Heigele       MBN 45733
                                                     4600 Madison Avenue, Suite 210
                                                     Kansas City, MO 64112
                                                     Telephone: (816) 531-7200
                                                     Facsimile: (816) 531-7201
                                                     scoronado@batyotto.com
                                                     cheigele@batyotto.com



                                                 1
    ATTORNEYS FOR DEFENDANT CITY
    OF ST. JOSEPH AND REBECCA HAILEY




2
                               CERTIFICATE OF SERVICE

       I hereby certify the original of the above and foregoing document was filed with the Court
through the Court’s electronic filing system and served via electronic mail on January 19, 2021,
to:

 Stacy Arnold                                      Gregory Goheen
 500 Westover Drive #11589                         McAnany, Van Cleave & Phillips, P.A.
 Sanford, NC 27330                                 10 E. Cambridge Circle Drive, 300
 Stacy.kaye.arnold@gmail.com                       Kansas City, KS 66103
 PLAINTIFF, pro se                                 ggoheen@mvplaw.com
                                                   ATTORNEY FOR DEFENDANT                       ST.
                                                   JOSEPH PUBLIC LIBRARY



                                                   /s/ Christopher L. Heigele
                                                   Attorney for Defendants City of St. Joseph
                                                   and Rebecca Hailey




                                               3
